Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/5/2022 has been entered. Claims 1-11, 13-14, and 15-21 remain pending on the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20030138558 A1). 
Regarding claim 1, Wang et al. teaches a disinfection apparatus comprising: 
an installation member wherein the installation member includes: 
a panel member configured to seal a hole located in a ceiling (Fig. 2: alignment guide 230); 
a nozzle configured to be placed in a ceiling space through the hole and spray a chemical solution to disinfect the ceiling space (Fig. 2: nozzle assembly 300, abstract: The spray nozzle comprises an easily cleaned and easily replaced straight liquid tube whose liquid contents are principally propelled by a heated propellant gas, such as heated air.);
a mount member configured to place the nozzle above the panel member (Fig. 2: supporting tube 210);
and a fixing member configured to maintain a state in which the scaling panel member seals the hole (Fig. 2: cylindrical portion below alignment guide 220).

Regarding claim 2, Wang et al. teaches the disinfection apparatus according to claim 1, as set forth above, and further teaches wherein the mount member is configured to be coupled to the panel member (Fig. 2), 
and the panel member is configured to support the nozzle (Fig. 2).

Regarding claim 21, Wang et al. teaches the disinfection apparatus according to claim 1, as set forth above, and further teaches further comprising:
the mount member is provided on an upper surface of the panel member, the nozzle is attached to the mount member, and
the fixing member is provided on a lower surface of the panel member (Fig. 2).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 4-5, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in further view of Farren (US Patent App. No. US 20110305597 A1).
	
Regarding claim 4, Wang et al. teaches the disinfection apparatus according to claim 1, as set forth above, but does not teach wherein the fixing member includes a support, and the support is extendable to stand on a floor and press the ceiling so as to fix the panel member. 
Farren teaches various mechanisms for moving a distribution source inside an enclosed space, which is a container in this case (abstract, Fig. 1-16). Farren teaches using a support that is extendable with respect to the distribution source and able to stand on the floor on the container, in order to expose the entire space to sterilization (Farren Fig. 7: central sleeve 12, folding base plate 10, par. 71).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing member of Wang et al. to have a support extendable to stand on a floor, as taught by Farren, in order to support the vertical of its distribution source, a spray nozzle in this case, in an enclosed space.

Regarding claim 5, Wang et al. modified by Farren teaches the disinfection apparatus according to claim 2, as set forth above, and further teaches wherein the fixing member includes a support, and the support is extendable to stand on a floor and press the ceiling so as to fix the panel member.

Regarding claim 7, Wang et al. modified by Farren teaches the disinfection apparatus according to claim 4, as set forth above, and further teaches wherein the panel member has a shape corresponding to a grid of a grid ceiling, and the fixing member is configured to fix the panel member by pressing the panel member against the grid (Fig. 1: the alignment guide 220 has a rectangular shape, which reads on a shape corresponding to a grid of a grid ceiling, and the fixing member, which is on the modified extendable support, is vertically below the alignment guide).
Regarding claim 8, Wang et al. modified by Farren teaches the disinfection apparatus according to claim 5, as set forth above, and further teaches wherein the panel member has a shape corresponding to a grid of a grid ceiling, and the fixing member is configured to fix the panel member by pressing the panel member against the grid (Fig. 1: the alignment guide 220 has a rectangular shape, which reads on a shape corresponding to a grid of a grid ceiling, and the fixing member, which is on the modified extendable support, is vertically below the alignment guide). 

Regarding claim 9, Wang et al. modified by Farren teaches the disinfection apparatus according to claim 1, as set forth above, and further teaches wherein the panel member has a shape corresponding to a grid of a grid ceiling, and the fixing member is configured to fix the panel member by pressing the panel member against the grid (Fig. 1: the alignment guide 220 has a rectangular shape, which reads on a shape corresponding to a grid of a grid ceiling, and the fixing member, which is on the modified extendable support, is vertically below the alignment guide).

Regarding claim 10, Wang et al. modified by Farren teaches the disinfection device according to claim 1, as set forth above, and further teaches wherein the fixing member includes an engagement portion configured to bring the panel member into engagement with a ceiling component, which forms the ceiling, or a ceiling access opening component, which forms a ceiling access opening located in the ceiling (Fig. 2: the top portion of the cylindrical tube below the alignment guide that touches the alignment guide, par. 74: The resultant compact injector can be packaged into a cylindrical volume small enough to place into holes formed through an architectural covering, e.g. a wall, ceiling, or even a structural member, and through the duct). 

Regarding claim 11, Wang et al. modified by Farren teaches the disinfection device according to claim 2, as set forth above, and further teaches wherein the fixing member includes an engagement portion configured to bring the panel member into engagement with a ceiling component, which forms the ceiling, or a ceiling access opening component, which forms a ceiling access opening located in the ceiling (Fig. 2: the top portion of the cylindrical tube below the alignment guide that touches the alignment guide, par. 74: The resultant compact injector can be packaged into a cylindrical volume small enough to place into holes formed through an architectural covering, e.g. a wall, ceiling, or even a structural member, and through the duct).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. modified by Farren (hereinafter referred to as Modified Farren), in view of McVey (US 20040184950 A1). 
Regarding claim 13, Modified Wang et al. teaches the disinfection apparatus according to claim 1, as set forth above, does not teach further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.
McVey teaches a ceiling decontamination device located in a ceiling duct that circulates hydrogen peroxide sterilant (abstract, Fig. 1). For the purpose of distributing hydrogen peroxide vapor, it teaches using nozzles (par. 33: The hose, particularly a porous hose, delivers high concentrations of the vapor directly to problem areas of the duct. In one embodiment, the hose has high velocity nozzles such that the vapor is ejected at high velocities deliberately disturbing and suspending dirt and dust that may be lining the walls of the ductwork). 
Furthermore, McVey teaches “Additional concentration sensors 48 are preferably mounted in the individual offices, at the heat exchanger, and at other accessible locations in the ductwork. The sensors detect the concentration of hydrogen peroxide and/or water vapor in the room and ductwork. The sensors are connected with the decontamination control system 46. The control system responds to the detected concentrations of water vapor and/or hydrogen peroxide by adjusting one or more of hydrogen peroxide concentration in the vapor, flow rates, exposure times, and the like to maintain suitable conditions for decontamination” (par. 32). A sensor that can detect the concentration of hydrogen peroxide and/or water vapor in the room reads on a hygrometer. The purpose of the sensor is to inform the decontamination operation conditions. 
Wang et al. teaches a device capable of circulating a vapor in a ceiling space so that the vapor can seal ducts. The same structure would be capable of distributing vapor for a different purpose, such as decontamination, in the context of maintaining a ceiling duct, and thus it is a known means to achieve a known need. A hygrometer would also be added onto the apparatus in order to aid with the decontamination.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus of Modified Wang et al. to spray hydrogen peroxide vapor and have a hygrometer, as taught by McVey, in order to decontaminate a ceiling space, and inform the decontamination conditions, respectively. 

Regarding claim 14, Modified Wang et al. modified by McVey teaches the disinfection apparatus according to claim 2, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 15, Modified Wang et al. modified by McVey teaches the disinfection apparatus according to claim 3, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 16, Modified Wang et al. modified by McVey teaches the disinfection apparatus according to claim 4, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.
Regarding claim 17, Modified Wang et al. modified by McVey teaches the disinfection apparatus according to claim 5, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 18, Modified Wang et al. modified by McVey teaches the disinfection apparatus according to claim 9, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 19, Modified Wang et al. modified by McVey teaches the disinfection apparatus according to claim 7, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 20, Modified Wang et al. modified by McVey teaches the disinfection apparatus according to claim 8, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Response to Arguments
Applicant’s arguments:
The Office Action cites to Carson as allegedly teaching a "sealing member," pointing to an inflatable bladder as the "sealing member." See Office Action, p. 3. In particular, the Office Action notes that "as long as the sealing member is capable of sealing a hole, it reads on this limitation and does not need to seal a hole in a ceiling in particular." Id. 
As amended, the claimed term now requires that what was previously a sealing member is now recited as a panel member. According to the Oxford English Dictionary, a panel is a "flat or curved component, typically rectangular, that forms or is set into the surface of a door, wall, or ceiling."   See      panel,    Oxford     English     Dictionary,   (available    at https://www.lexico.com/en/definition/panel (accessed June 8, 2022)). This is consistent with the usage of the term in the specification. For example, the sealing member of the first embodiment is shown as a panel, e.g., as a curved component that is set into the surface of a ceiling. See, e.g., Figures 1A and 1B. As another example, the sealing member of the second through fifth embodiments show a square/rectangular component that is set into the surface of the ceiling. See, e.g., Figures 3A-6C. Applicant respectfully submits that an inflatable bladder is significantly different from a panel member. Because of the difference between an inflatable bladder and a panel, the cited teachings of Carson fail to teach or suggest the panel member as claimed. 
Furthermore, Applicant has added new claim 21, which explicitly lays out the positional relationship among the panel member (previously sealing member), the mount member, and the fixing member. The Office Action interpreted the compressor 160, the computer 130, and the device 140 (or inflatable bladder) of Carson as the fixing member, the mount member, and the sealing/panel member, respectively. However, Fig. 9 of Carson shows that the compressor 160 is positioned between the computer 130 and the device 140. On the other hand, new claim 21 specifies that the panel member is positioned between the mount member and the fixing member. The fixing member is not between the mount member and the panel member, as would be the configuration of the alleged components of Carson. 
The claim amendments, taken as a whole, render the rejections moot. Applicant notes that portions of the claims other than those specifically amended and/or mentioned above may  
contribute to patentability. In light of the references as now understood by Applicant and the amendments made herein, claim 1 appears to be allowable. Applicant therefore respectfully requests that the rejections of claims 1-2, 4-5, 7-11, 13-14, and 16-20 under 35 U.S.C. § 103 be withdrawn. Applicant also submits claim 21 is allowable at least by virtue of its dependence from claim 1 and for the reasons articulated herein.
 Filed 7/5/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al, which was previously cited in the conclusion of the Non-Final Office Action as pertinent art not relied upon. Wang et al. has a panel member for the purpose of sealing a ceiling space, in addition to having the specific arrangement of the panel member, mount member, and fixing member taught in claim 21. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carson (WO 2010045619 A1) teaches a decontamination device seals an enclosed space and circulates sterilant vapor. 
Yomoto (JP 2018131878 A) teaches a ceiling decontamination device that sprays a sterilant. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796        


/KEVIN JOYNER/Primary Examiner, Art Unit 1799